                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


MICHELLE A. ENGEL,

                   Plaintiff,

      v.                                           Case No. 17-cv-572-pp

COMMISSIONER OF THE
SOCIAL SECURITY ADMINISTRATION,

                   Defendant.


   ORDER GRANTING PLAINTIFF’S MOTION TO DISMISS (DKT. NO. 25)
                    AND DISMISSING CASE


      The court had scheduled a September 17, 2019 hearing on the plaintiff’s

appeal from the defendant’s decision denying her application for benefits. On

August 15, 2019, the plaintiff filed a motion to dismiss her case. Dkt. No. 25.

The plaintiff explained that she thought her appeal had been denied, and that

she had opened a new case with the assistance of counsel. Id. The plaintiff

expressed her desire to pursue her claim in the new case. Id. The defendant

does not oppose the motion, but asks that the case be dismissed with

prejudice. Dkt. No. 26.

      Rule 41(a)(2) provides that a court may dismiss the action on the

plaintiff’s request, but, unless otherwise stated, the dismissal is without

prejudice. While the plaintiff indicates that counsel will assist her with her new

case, it is not clear whether she has consulted with counsel in connection with

her motion.

                                        1
      The court GRANTS the plaintiff’s motion to dismiss. Dkt. No. 25.

      The court ORDERS that this case is DISMISSED without prejudice and

will enter judgment accordingly.

      The court ORDERS that the hearing scheduled for September 17, 2019

is REMOVED from the court’s calendar.

      Dated in Milwaukee, Wisconsin this 22nd day of August, 2019.

                                    BY THE COURT:


                                    _____________________________________
                                    HON. PAMELA PEPPER
                                    United States District Judge




                                      2
